OliveR, Chief Judge:
The merchandise before us consists of kidskin plates exported from China and entered at the port of New York. They were classified at 25 per centum ad valorem under paragraph 1519 (a), Tariff Act of 1930, as “* * * plates * * * of dressed * * * kid skins” and are claimed to be free of duty under the provisions of paragraph 1681, covering “Furs and fur skins, not specially provided for, undressed.” Defendant alternatively contends that these plates, if not dutiable under paragraph 1519 (a), are properly dutiable at 20 per centum ad valorem under paragraph 1558 as nonenumerated manufactured articles, or under paragraph 1519 (e) as “Articles, wholly or partly manufactured * * * wholly or in chief value of fur, not specially provided for.” Paragraphs 1519 (a), 1519 (e), 1558, and 1681 are herein set forth:
Par. 1519. (a) Dressed furs and dressed fur skins (except silver or black fox), and plates, mats, linings, strips, and crosses of dressed dog, goat, or kid skins, 25 per centum ad valorem; all the foregoing, if dyed, 30 per centum ad valorem.
Par. 1519. (e) Articles, wholly or partly manufactured (including fur collars, fur cuffs, and fur trimmings), wholly or in chief value of fur, not specially provided for, 50 per centum ad valorem.
Par. 1558. That there shall be levied, collected, and paid on the importation of all raw or unmanufactured articles not enumerated or provided for, a duty of 10 per centum ad valorem, and on all articles manufactured, in whole or in part, not specially provided for, a duty of 20 per centum ad valorem.
Par. 1681. Furs and fur skins, not specially provided for, undressed.
*26This action presents, so far as we have been able to ascertain, the first instance where this court has had before it the question of the dutiable status of imported kidskin plates under the provisions of the Tariff Act of 1930.
The record covers over 2,000 pages of testimony, with some 42 exhibits. The case was also ably briefed by both litigants. It would be impractical to attempt to digest all the testimony in this opinion and in view of our decision it is unnecessary. Plaintiff introduced the testimony of 24 witnesses, including in their number: Importers and dealers, fur dressers and dyers, fur garment manufacturers, and Chinese shippers. Their testimony was introduced in support of plaintiff’s contentions that:
1. The China process to which the kidskins in the imported plates were subjected was not a dressing process.
2. Kidskins so processed were not dressed within the meaning of that term as used in the domestic market.
3. The imported plates had to be further processed before dyeing.
4. The imported kidskin plates were not used in the form in which imported but were cut apart and rematched for hair quality.
5. The so-called Chinese dressing or processing used on the kidskins in these plates was the same in all material respects as that used in processing the dogskins in United States v. Rotberg & Krieger, 24 C. C. P. A. 441, T. D. 48902; United States v. Arnhold & Co., Inc., et al., 27 C. C. P. A. 135, C. A. D. 74; and the goatskins in United States v. Winograd Bros., Inc., 32 C. C. P. A. 153, C. A. D. 302.
6. That the China process was solely for the purpose of preserving the plates in shipment and for ease of handling in buying and selling fit. 47, 262, 263, 388).
In support of the collector’s classification the Government introduced the testimony of 13 witnesses, among them being fur examiners at the port of New York, fur garment manufacturers, and a former employee of a dressing and dyeing concern; also, a fur flesher, and 35 physical exhibits. It sought to establish:
1. That the so-called China processing was a dressing process.
2. That the skins in the imported plates were dressed.
3. That the China process did more than preserve.
4. That the plates were matched up in China, were capable of use, and were actually used in the form of plates in the manufacture of cheaper garments.
5. That if not dutiable under paragraph 1519 (a), they were properly dutiable either under paragraph 1519 (e) as manufactures of fur or under paragraph 1558 of the tariff act as articles manufactured, in whole or in part, not specially provided for.
It may be said generally that all of the witnesses were experienced and qualified. All of the witnesses for the plaintiff testified that the *27plates here in question had to be further processed in this country-before dyeing to make them ready for the manufacture of garments and that in the condition as imported the plates were not dressed. The Government’s witnesses, on the other hand, maintained that the process which took place in China was a dressing process and that these plates were made up of dressed kidskins.
There is testimony in this record (R. 1455-8, 1548, 1562, 1630) that plates in the condition of illustrative exhibits 1-A to 1-F, that is to say, plates which have been China dressed or China processed (and the terms are used interchangeably) are dressed. It is conceded that they were first caged and drummed to remove excess flour and dirt (R. 1631, 1632, 1737). It is significant, however, that one of the Government’s witnesses testified that while the plates in the condition as imported could be used in the manufacture of fur wearing apparel that actually this was not the practice (R. 1484). This witness further stated that commercially acceptable fur wearing apparel could not be made out of illustrative exhibit 1-A in its condition as imported (R. 1485).
Samples are potent witnesses (United States v. Bernard Judae & Co., 18 C. C. P. A. 68, T. D. 44029; United States v. The Halle Bros. Co., 20 C. C. P. A. 219, T. D. 45995; United States v. Fred. Gretsch Mfg. Co., Inc., 28 C. C. P. A. 26, C. A. D. 120). We have before us as illustrative exhibits various plates, kidskins, portions of plates and skins, and what remains of a fur coat which had been ripped apart (defendant’s illustrative exhibit 37), together with plates similar to the imported kidskin plates (plaintiff’s illustrative exhibits 1-A to 1-F). Additional plates were added by the Government to complete what was claimed to be a complete line of hair design (defendant’s illustrative exhibits 34, 35), together with a gray kidskin plate (defendant’s illustrative exhibit 6), which was claimed by the defendant to be similar, except for color, to the imported plates. There is also a sample of a raw kidskin (illustrative exhibit 5). We also have a portion of a soft brown kidskin plate introduced by the Government and identified by plaintiff’s witness Ohsman as a dressed and dyed kidskin plate (exhibit 20; R. 509). In Government’s illustrative exhibit 9, a manual on furs, there appears a statement at page 3, question 5, “The best skins all come in raw. Skins of poorer quality come into this country in plates, and plates always come in dressed.” It is our belief that by the term “dressed” the author is referring to the China dressing or China processing which produces a skin similar to those going into the kidskin plates before us.
It is clear from this record, and from a physical examination of the exhibits, that the samples of plates, and portions of plates (such as illustrative exhibit 10, exhibit 20, illustrative exhibit 28, collective illustrative exhibit 27-A and B) which have been further processed *28and dyed after importation are softer and more pliable than the plates in the condition in which imported (illustrative exhibits 1-A to 1-F).
There was considerable testimony by plaintiff’s witnesses that while nonputrescent, the imported plates in the condition in which imported, if wet, would tend to harden on drying, whereas such plates dressed, according to American standards, if wet, would not harden. Sample of a plate, which it was stated had been wet and which upon drying had hardened, was introduced by the plaintiff (plaintiff’s illustrative exhibit 26; R. 726). The Government', on the other hand, introduced into evidence a sample plate (exhibit 42; R. 1989), claimed to have been wet and which upon drying did not become hard or parchment-like or similar to the sample (illustrative exhibit 26), which it was claimed was put through the same process. The Government also introduced in evidence illustrative exhibits 34 and 35, stated to be Chinese-processed lddsldn plates. The witness stated that he had wet them by immersion in water and that he then examined them after they had dried and that “they were slightly stiffer than before they had been inserted, but just a light manipulation of the pelt and they were back to normal just the same as they were before” (R. 1563). Neither of these wetting experiments was conducted under court supervision or under any controls which would permit of proper comparison, and no request was made for any such experiment with any plates or portions of plates during the progress of the trial.
There is no question between the parties but that the articles before us are plates made up of kidskins. Paragraph 1519 (a) provides eo nomine for “plates * * * of dressed dog, goat, or kid skins.” A plate is a rectangular-shaped article, measuring approximately 2x4 feet, made up of approximately nine kidskins, hand-sewn together by native labor in China, with the spaces between the skins filled in with smaller pieces of kidskin, so that the entire plate, as imported, if laid flat upon the skin or pelt side, would show a solid surface of fur or hair. The illustrative samples before us showing the general nature of thé imported plates are graded and bought and sold under the hair design description, using such descriptive trade terms as “curly,” “wavy,” “galliacs,” and “moire” (illustrative exhibits 1-A to 1-F, inclusive). The number of pieces entering into the formation of these plates varies from 34 in exhibit 1-E to 74 in exhibit 1-C.
The question of whether or not fur skins which had been subjected to the so-called “China dressing” or “China processing” were dressed, within the meaning of that term as used in paragraph 1519 (a) of the Tariff Act of 1930, has been fully considered and decided insofar as dogskins and goatskins are concerned. (United States v. Rotberg & Krieger, supra; United States v. Arnhold & Co. (dogskins), supra; United States v. Winograd Bros. (goatskins), supra.) In these cases our court of appeals has held that such “China dressing” or “China *29processing” did not produce a dressed skin, as that term was used in paragraph 1519 (a), Tariff Act of 1930. Dogskins and goatskins so processed were held to be free of duty under the provision of paragraph 1681 as furs or fur skins, undressed. Kidskin plates were under consideration in Draeger Shipping Co. v. United States, 15 Ct. Cust. Appls. 190, T. D. 42234. The merchandise was there assessed as manufactures of fur under paragraph 1420, Tariff Act of 1922, which did not include the word “dressed” or the designation “kid skin” plates. This paragraph (1420 of the Tariff Act of 1922), the predecessor to the present paragraph 1519 (a), read as follows:
Furs dressed on the skin, excepting silver or black fox furs, not advanced further than dyeing, 25 per centum ad valorem; plates and mats of dog and goat skins, 10 per centum ad valorem; manufactures of furs, excepting silver or black fox, further advanced than dressing and dyeing, prepared for use as material, joined or sewed together, including plates, linings, and crosses, except plates and mats of dog and goat skins, and articles manufactured from fur, not specially provided for, 40 per centum ad valorem; silver or black fox skins, dressed or undressed, and manufactures thereof, not specially provided for, 50 per centum ad valorem; articles of wearing apparel of every description partly or wholly manufactured, composed wholly or in chief value of hides or skins of cattle of the bovine species, or of dog or goat skins, and not specially provided for, 15 per centum ad valorem; articles of wearing apparel of every description wholly or in part manufactured, composed wholly or in chief value of fur, not specially provided for, 50 per centum ad valorem.
The Court of Customs Appeals there held kidskin plates to be properly dutiable under the provision for goatskin plates.
As paragraph 1519 (a) of the Tariff Act of 1930 provides for “plates * * * of dressed * * * kid skins,” the first question before us for determination is whether or not the kidskins which were sewn together to form the imported plates were or were not dressed. The skins in these plates are not raw (illustrative exhibit 5). There is no question but that the kidskins making up these plates had been subjected to treatment described as “China dressing” or “China processing” prior to being sewn into the form of the imported plates. From this record, we find the “China process,” to which the kidskins in the plates before us were subjected in China, to be the same in all material respects as the process to which the dogskins in the Rotberg & Krieger and Arnhold cases, supra, and the goatskins in the Winograd Bros, case, supra, were subjected. That process, briefly, is as follows:
The raw kidskins were first soaked in water 'until soft; then they were scraped with a certain kind of knife to remove blood, dirt, and flesh from the under side of the skins. Following this, they were placed in vats, called “kongs,” into which had been poured a solution consisting of water, millet flour, and sea salt. They remained in this solution from 3 to 7 days, depending upon temperature, type of skin, etc., during which time they were occasionally stirred. After *30they were removed from the kongs they were hand-kneaded to soften them, and then they were permitted to dry, after which they were again softened by hand and then piled with a heavy weight on top to keep them flat. Following this, the skins were sorted according to the different types of hair character, after which groups of selected skins were laid out within a marked-out area or block which was the size and shape of the ultimate plates or mats. The rough edges and the bad pieces were trimmed off the skins, and if this resulted in an unfilled area in the marked-out block, other pieces would be fitted therein. Following this, the skins were sewn into the rectangular sheets of fur which are the plates in question.
In the Rotberg & Krieger case, supra, the Court of Customs and. Patent Appeals said (p. 445):
We regard it as being of small consequence that the merchandise may have been referred to in China as dressed dogskins, nor is it of particular importance under what name or names the skins were ordered. The question of what they actually are must be determined by United States trade standards.
The court further noted (p. 448) that the China process there used, “did not constitute a dressing process, and that the merchandise in the condition as imported was not dressed furs or dressed fur skins within the meaning of paragraph 1519 (a), supra.”
In the Winograd Bros, case, supra, where the Court of Customs and Patent Appeals had before it the same question in connection with goatskins, it followed its decision in the Rotberg & Krieger and Arnhold cases, supra, which it referred to as involving “issues analogous to the basic issue here involved” (p. 155). In the case before us, we likewise find the issue to be analogous to the issue presented in the Rotberg & Krieger, Arnhold, and Winograd cases, supra, and for that reason are of opinion that our decision here must be controlled by the decisions in those cases.
The Congress in enacting paragraph 1519 (a) provided for “* * * plates * * * of dressed * * * kid skins.” Nowhere in the act has it made provision for plates of undressed kidskins. Kidskin plates from China, so far as disclosed in this record, are always made from kidskins in the condition of those in the plates before us (illustrative exhibits 1-A to 1-F). There is nothing in this record by way of testimony or exhibits to indicate that any Chinese kidskins are ever dressed or processed in any other manner. The Court of Customs and Patent Appeals having held in the cases hereinbefore cited that skins which were “China dressed” or “China processed” were not dressed within the meaning of that term as used in paragraph 1519 (a), we are compelled to find the merchandise at bar to be plates of undressed kidskins. Therefore, not being made up of dressed kidskins, the imported plates are not dutiable as assessed under paragraph 1519 (a).
*31There is, therefore, presented to us the question of the proper classification of undressed kidskin plates. One of the Government’s contentions is that these imported plates, if not dutiable as classified, are properly dutiable under paragraph 1519 (e) as “Articles, wholly or partly manufactured * * * wholly or in chief, value of fur, not specially provided for.” We cannot agree with this contention.The Congress by providing in paragraph 1519 (a) for “* * * plates * * * crosses,” etc., of kidskins has recognized that plates are a form or shape in which kidskins are sewn together before exportation. In paragraph 1519 (e) Congress, having already provided for fur skins in the form of plates in paragraph 1519 (a), proceeded to provide for manufactures of fur. To disregard the eo nomine provision for plates would be to go contrary to the expressed intent of Congress. In some of the earlier decisions of the Board of General Appraisers some reference was made to plates, holding them not to be manufactures of fur. The Board of General Appraisers, in T. D. 13180, decided July 15, 1892, held that certain rat skins, dressed and sewed together, to form plates about 4 feet square, were furs and not manufactures of fur under the Tariff Act of 1890. In so holding the board stated:
* * * An examination of these plates shows that they have undergone no process of manufacture other than dressing the skins and forming large-sized skins as it were from numerous small ones. The testimony taken by the Board tends to show that these plates are constructed for convenience in dyeing, and that after being dyed they are to be cut into strips and used as trimmings and for manufacturing purposes.
The kidskin plates before us likewise have undergone no process of manufacture. They are kidskins sewn together into the form of plates.
I find the imported kidskin plates not to be fur articles, wholly or partly manufactured, and, therefore, not dutiable under paragraph 1519 (e).
The defendant herein further contends that the imported merchandise is alternatively classifiable under paragraph 1558 of the Tariff Act of 1930 as “* * * articles manufactured, in whole or in part, not specially provided for.”
Furs in all conditions are described in paragraph 1519 and paragraph 1681. If the plates in question are furs, they are enumerated, and if enumerated, they cannot fall under paragraph 1558. In the Winograd Bros. case, supra, our appellate court was of opinion that the provisions of paragraph 1519 (a) for “Dressed furs .and dressed fur skins” and those of paragraph 1681 for “Furs and fur skins, not specially provided for, undressed” are more specific than those of paragraph 1558 for “all raw or unmanufactured articles not enumerated or provided for.” We are of opinion that the basic issue here involved is whether the *32kidskins in the plates before us were dressed or undressed, as provided for in paragraph 1519 (a), and that paragraph 1558 of the act has no application here.
We are satisfied from this record that these imported plates are undressed kidskins sewn together and should be free of duty under paragraph 1681 as claimed.
While paragraph 1681 provides for “Furs and fur skins, not specially provided for, undressed” and does not refer to “plates” by name, we find these plates to be a number of kidskins sewn together. As the dutiable status of the imported plates depends on whether the individual skins making up the plate are dressed and having concluded that they are not dressed, we hold the imported plates to be free of duty as “* * * fur skins * * * Undressed,” as claimed, under paragraph 1681, under the authority of the Rotberg & Krieger, Arnhold & Co., and Winograd Bros., Inc., cases, supra. The protests will, therefore, be sustained and judgment will issue accordingly.